DETAILED ACTION
Claims 1 – 22 have been presented for examination.  Claims 1, 4 - 5, 7, 10 - 12, 16, and 21 – 22 are currently amended.  Claim 18 has the heading “Currently Amended” but does not appear to be amended in the instant claims.
This office action is in response to submission of the amendments on 08/31/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Objections
Applicant’s amendments overcome the claim objections.  Therefore, they are withdrawn.

Response to Claim Interpretation
Applicant’s arguments have been fully considered, and they are persuasive regarding the “simulation module”, and “compatibility module”.  Therefore, the 112(f) invocation is withdrawn for these terms.
Applicant’s arguments have been fully considered, however the Office does not consider them to be persuasive regarding “a user client device”.  Therefore, the 112(f) invocation is maintained for this term.

Applicant argues: “Because the reference to the ‘user client device” does not contain the words ‘means for” … there is a rebuttable presumption that section 112(f) does not apply to that limitation …
Applicant submits that the term ‘user client device’ as recited in claim 1 in [sic] not a means-plus-function limitation subject to analysis under 112(f) …”

Applicant argues that the “user client device” does not recite “means for” and therefore is not subject to 112(f) analysis.  Applicant has not amended to provide additional structure to overcome the 112(f) invocation, nor has presented any showings that the claim limitations recite sufficient structure to perform the function(s) of the “user client device”.  Indeed, Applicant has presented a conclusionary statement that “a user client device” does not invoke 112(f).  Therefore, Applicant’s arguments are not persuasive.

	Applicant argues: “Here, and similarly to Samsung, one of ordinary skill in the art would know the term ‘user client device’ to refer to structure. One of ordinary skill in the art would know that a computing device may be any hardware or software equipment controlled by a CPU, including desktop and laptop computers, smartphones and tablets which may refer to a general-purpose device, 1 where a general-purpose device is a computer-based device that accepts different” (emphasis added)

Applicant appears to argue that the recited “user client device” is analogous to “a computing device”, which has structure known to one of ordinary skill in the art (see emphasis in Applicant’s remarks).  Examiner notes that the recited “a computing device” is wholly distinct from the recited “a user client device”.  Therefore, Applicant’s arguments are not persuasive.

	Applicant argues: “Furthermore, Applicant submits that one of ordinary skill would understand the specification to provide sufficient structure for the term ‘portable computing device.’ For instance, Applicant directs the Examiner to paragraph [0017] of the instant specification, which states:”

	Applicant appears to argue that the recited “a user client device” comprises a “portable computing device” (see emphasis in Applicant’s remarks, and citation to the instant application Paragraph 17).  Examiner notes that the term “portable computing device” is not recited, and that the claim does not explicitly recite that “a user client device” is a “computing device”, portable or otherwise.  Examiner further notes that the 112(f) analysis is claim driven (see MPEP 2181(I) “Application of 35 U.S.C. 112(f) is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution.”).  Examiner acknowledges that amending “a user client device” to explicitly recite a “portable computing device” would preclude the invocation of 112(f) for function(s) related to “a user client device”.  Therefore, Applicant’s arguments are not persuasive.

	Applicant argues: “Furthermore, 35 U.S.C. § 112(f) does not apply if persons of ordinary skill in the art reading the specification understands the term used to be the structure that performs the function, ‘even if the term covers a broad class of structures and even if the term identifies structures by their function.’ TecSec, Inc. v. Int'l Bus. Machs. Corp., 731 F.3d 1336, 1347 (Fed. Cir. 2013) … Similar to TecSec, user client device was specifically disclosed in the specification to be comprised of structural elements, including, at least, a display, an audio output device, and a tactile output device” (emphasis added)

	Applicant appears to argue that an otherwise non-structural term has sufficient recited structure if the specification causes one of ordinary of ordinary skill in the art to “understand[] the term used to be the structure that performs the function”, even if the recitation of sufficient structure amounts to the functional language itself (see emphasis in Applicant’s remarks).  Examiner respectfully disagrees since 112(f) is invoked when a non-structural term is modified by functional language and has no recited sufficient structure for performing the claimed function(s) (i.e. apart from the functional language).   More specifically, functional language does not amount to sufficient structure since it covers any and all potential structures for performing the recited function, including those conceived/created in the future.  Examiner notes that the 112(f) analysis is claim driven.  Therefore, Applicant’s arguments are not persuasive.

	Applicant appears to argue that disclosures of structural embodiment of “a user client device” preclude an invocation of 112(f).  Examiner respectfully disagrees since the 112(f) analysis is claim driven (see MPEP 2181(I)).  Therefore, Applicant’s arguments are not persuasive.

Response to Rejections under 35 U.S.C. § 112
Applicant’s amendments overcome the 112(b) rejections.  Therefore, they are withdrawn.  However, a new 112(b) rejection is included in the instant Office Action based on the amendments.

Response to Rejections under 35 U.S.C. § 101
Applicant’s amendments overcome the 101 rejection.  Therefore, it is withdrawn.  More specifically, the instant claim recites a user interacting with the computing device to generate the loss function, which clearly demarcates the mental processes associated with said user from the recited analytical steps performed on said computing device.

Response to Rejections under 35 U.S.C. § 103
Applicant’s amendments overcome the prior art rejections.  Therefore, the prior art rejections are withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of at least Liu et al. (WO 2020/056405) and Stoddart et al. (US 2019/0347376) (see Claim Rejections - 35 USC § 103).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a user client device in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification shows the user client device amounts to a generic computer device (see the instant application Paragraph 17) 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 - 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 1, it recites the limitation "the geometric datum" in “generating a first loss function of the geometric datum of the at least a lattice cell and the response characteristic”.  There is insufficient antecedent basis for this limitation in the claim since there is no previously recited “a geometric datum”.  Examiner notes that claim 12 recites “generate a first loss function of a geometric datum of the lattice cell and the response characteristic”.  The limitation is interpreted for the prior art search as “a geometric datum”.

With regard to claim 12, it recites “the plurality of lattice cells” in “define at least a lattice cell of the plurality of lattice cells, wherein the plurality of lattice cells are comprised within the lattice volume”.  There is insufficient antecedent basis for this limitation in the claim since there is no previously recited “a plurality of lattice cells”.  Examiner notes that claim 1 recites “defining at least a lattice cell of a plurality of lattice cells, wherein the plurality of lattice cells are disposed within the lattice volume”.  The limitation is interpreted for the prior art search as in claim 1.

	With regard to claims 2 – 11 and 13 – 22, they are rejected based on their dependence from claim 1 or 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 3, 7 – 8, 10, 12 – 14, 18 – 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over an embodiment of Bandara et al. (US 2020/0150623) (henceforth “Bandara (623) RVE”) in view of a different embodiment of Bandara et al. (US 2020/0150623) (henceforth “Bandara (623) Level-set”), and further in view of Liu et al. (WO 2020/056405) (henceforth “Liu (405)”).  Bandara (623) RVE, Bandara (623) Level-set and Liu (405) are analogous art because they solve the same problem of generating a lattice of a 3D part, and because they are in the same field of 3D part design. 

With regards to claim 1, Bandara (623) RVE teaches a method of generating a three-dimensional product having a cubic internal structure in a process controlled by a computing device, the method of generating a three-dimensional product comprising: (Bandara (623) RVE Figure 3C and 3E and Paragraph 107 “FIG. 3C shows a graphical representation of an example of a process 340 for thickness optimization of lattice and skin.”, and Figure 1A the CAD programs with generative process is executed on a computer)
receiving a manufacturing request datum from a user client device, wherein the manufacturing request datum further comprises at least an element of a product definition; (Bandara (623) RVE Paragraph 192 a user inputs data into the workflow (from a user client device) “Design criteria, boundary conditions and/or other design variables are obtained 500, e.g., by the CAD program (s) 116. This can involve receiving user input,”, and Figure 1A and 1B the workflow leads to the manufacture of the product (manufacturing request datum) 
    PNG
    media_image1.png
    281
    255
    media_image1.png
    Greyscale
, and Paragraph 55 specific problem and loading cases are specified (a product definition) “In this case, the defined problem is the Michell type arch problem, where the user 160 has specified a domain 134 and loading cases 136”, and Paragraph 62 user can explicitly request to manufacture part (manufacturing request) “Once the user 160 is satisfied with a generatively designed 3D model, the 3D model can be stored as a 3D model document 130 and/or used to generate another representation of the model (e.g., an .STL file for additive manufacturing). … such as sending the 3D model 132 to an additive manufacturing (AM) machine 170, or other manufacturing machinery, which can be directly connected to the computer 110, or connected via a network 140, as shown.”)
defining a lattice volume of the manufacturing request datum, wherein defining the at least a lattice volume further comprises: defining at least a lattice cell of a plurality of lattice cells, wherein the plurality of lattice cells are disposed within the lattice volume; (Bandara (623) RVE Figure 3C and Figure 3E a part has a skin and internal volume with lattice and Paragraph 29 – 31 “FIG. 3C shows a graphical representation of an example of a process for thickness optimization of lattice and skin … FIG. 3E shows a graphical representation of an example of a process for lattice production using unit cells.”, and Paragraph 163 lattice cell sizes can be explicitly specified (plurality of lattice cells are disposed with the lattice volume) “In some implementations, the unit size is changed, but this can result in a lattice with mixed unit sizes, which can pose challenges during manufacturing. In some implementations, a uniform lattice is used during initial topology optimization.”, and Paragraph 109 “Lattice design creation can start by partitioning the original design space to obtain a volumetric subset for lattice creation Sigma_l subset of Sigma. Next, the design can be filled with cubes of dimension u={ux, uy, uz}, referred to as a unit cell hereafter.”)
determining a response characteristic of each lattice cell of a plurality of lattice cells, (Bandara (623) RVE Paragraph 121 RVE are generated for each cell in the lattice which represent the lattice as a homogenous solid (determining a response characteristic) “To account for lattice behavior during topology optimization, a homogenized lattice material representation can be created for the lattice. The homogenized lattice material representation expresses stiffness of a lattice, which is composed of beams and void regions, as a function of lattice topology and volume fraction for the lattice (and potentially other lattice settings) with a uniform thickness of the beams in the lattice. For example, each of the available lattice topologies, e.g., lattice topologies 360, can have representative volume elements (RVE) produced for it.”, and Paragraph 152 RVEs are replaced with the actual unit cells in the lattice, and then the beam thickness is optimized (of each lattice cell of plurality of cells) “Once the optimized topology of the lattice regions is obtained using either Algorithm 3 or 4, the lattice thickness optimization can take place using the lattice and skin thickness optimization process (see Lattice and Skin Optimization above). This can require changing the FEA model where the solid elements with lattice RVEs are replaced by beam elements before the thickness is optimized”)
selecting a unit structure at the simulation module, wherein selecting the unit structure further comprises: (Bandara (623) RVE Paragraph 162 RVEs correspond to simulated properties in the product “using RVEs corresponding to different lattice topologies … In general, the homogenized lattice material representation can express structural behavior of a given lattice as an anisotropic solid material being a continuous material with properties approximately equivalent to the given lattice.”, and Paragraph 152 and Figure 6B RVEs are replaced with the actual unit cells in the lattice which are optimized using constant beam thickness (selecting a unit structure) “Once the optimized topology of the lattice regions is obtained using either Algorithm 3 or 4, the lattice thickness optimization can take place using the lattice and skin thickness optimization process (see Lattice and Skin Optimization above). This can require changing the FEA model where the solid elements with lattice RVEs are replaced by beam elements before the thickness is optimized” 
    PNG
    media_image2.png
    512
    467
    media_image2.png
    Greyscale
, and Paragraph 306 desired functional steps can be performed in software modules “specification can be implemented using one or more modules of computer program instructions encoded on a non-transitory computer readable medium for execution”)
generating a first loss function of the geometric datum of the lattice cell and the response characteristic, wherein generating the first loss function further comprises: (see 112(b) rejection) (Bandara (623) RVE Paragraph 145 and Paragraph 87 topology is selected to minimize a compliance, where the objective function further depends on the total volume of the part (a geometric datum) “A detailed example of how to perform hybrid topology optimization using a level-set method is now described. For simplicity of the algorithm, the compliance minimization problem with a penalized volume (Equation 26) can be used.” 
    PNG
    media_image3.png
    94
    447
    media_image3.png
    Greyscale
, and Paragraph 65 an objective function is created for the overall design (generating a first loss function of the lattice cell) based on the user specified design objectives 
    PNG
    media_image4.png
    206
    433
    media_image4.png
    Greyscale
)
providing a graphical user interface (GUI) to a user and receiving a user command through the GUI; and (Bandara (623) RVE Paragraph 54 a user interface can receive input to direct the modification of 3D models “The CAD program(s) 116 present a user interface (UI) 122 on a display device 120 of the computer 110, which can be operated using one or more input devices 118 of the computer 110 (e.g., keyboard and mouse) … a user 160 interacts with the CAD program(s) 116 to create and modify 3D model(s), which can be stored in 3D model document(s) 130.”)
generating the first loss function based on the user command (Bandara (623) RVE Paragraph 65 the objective function is based on the geometric design variables which would depend on a modification of the 3D model (based on the user command) 
    PNG
    media_image4.png
    206
    433
    media_image4.png
    Greyscale
)
minimizing the first loss function (Bandara (623) RVE Paragraph 111 final beam thickness is determined (minimizing the loss function) “The process 380 includes transitions from a design space 382 and unit cell 384 to a design space filled with unit cells 386, and then a transition to a final lattice 388 with optimized beam thickness”)

Bandara (623) RVE does not appear to explicitly disclose in the same embodiment: determining a response characteristic of each lattice cell of a plurality of lattice cells, wherein determining a response characteristic further comprises simulating the application of at least a force on at least a part of the product as a function of the product definition.

However Bandara (623) Level-set teaches:
determining a response characteristic of each lattice cell of a plurality of lattice cells, wherein determining the response characteristic further comprises: simulating an application of at least a force on at least a part of the product as a function of the product definition through a simulation module, (Bandara (623) Paragraph 56 the physical simulation includes loading cases (simulating application of a force) on a specific part (as a function of the product definition) “In some implementations, the inputs for use in physical simulation and generative design processes can include one or more regions of a current 3D model in which to generate new 3D geometry, loading case(s) defining one or more loads in one or more different directions to be borne by a physical structure being designed”, and Figure 2D and Paragraph 94 “Data in solid mesh elements (e.g., strain energy, Von Mises stress) can first be mapped to solid mesh nodes. This mapping can be achieved by data averaging. For example, by averaging solid mesh element ei data in the solid mesh 262 at solid node nJ" Further, data in the solid mesh nodes can be mapped to voxel grid points using linear shape functions. Data at solid mesh nodes n1 can be linearly interpolated to level-set grid point g, in the level-set grid 264.” 
    PNG
    media_image5.png
    290
    543
    media_image5.png
    Greyscale
, and Paragraph 122 the voxel grid points used in the level-set method are analogous to the RVEs used to represent the lattice cells “Thus, the hybrid topology optimization can combine latticing with level-set based topology optimization using homogenized lattice RVEs”, and Paragraph 304 “Thus, the 3D modeling program(s) 804 can be CAD program(s) 804 and can implement … physical simulation operations (finite element analysis (FEA) or other). … The number of software modules used can vary from one implementation to another.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the embodiment using RVE solid cells in combination with optimized beam lattice cells disclosed by Bandara (623) RVE with the embodiment of using FEA to simulate stress/energy in a product in combination with a level-set method and voxels disclosed by Bandara (623) Level-set.  One of ordinary skill in the art would have been motivated to make this modification in order to optimize a product having a skin and internal lattice as an alternative to a level set methodology (Bandara (623) RVE Paragraph 106 “Returning to FIG. 3A, when the generative process to be used is a lattice and skin optimization, the lattice and skin model is initiated 304A for the design space, where the design space is partitioned into a lattice surrounded by a skin” and Figure 3A shows that a basic level-set of hybrid lattice can be desirably selected)

Bandara (623) RVE in view of Bandara (623) Level-set does not appear to explicitly disclose: wherein the simulation module is configured to identify crack nucleation of the at least a part of the product.

However Liu (405) teaches:
wherein a simulation is configured to identify crack nucleation of the at least a part of the product (Liu (405) Page 77 nucleated voids are simulated in a material for a microstructure “This new formulation of SCA enables the prediction of the nucleation of voids in ductile materials by debonding and fragmentation of inclusions at the scale of their microstructure, which is shown in FIG. 37”, and Page 151 cracks can initiated at a macroscale, as contrasted with the microscale structure of the lattice “The contour plots of the gauge sections report an estimated number of cycles required to cause fatigue crack initiation at each macroscale point in the fatigue specimen;”, and Page 219 cracking of a lattice structure is simulated and compared to experimental results, where the simulation shows the location of the crack “In addition, FIG. 162 shows the von Mises stress of local RVEs and the coupon before crack initiation and after crack formation”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the lattice generation methodology of a solid part disclosed by Bandara (623) RVE in view of Bandara (623) Level-set with taking into account the nucleation of voids in a lattice structure simulation method disclosed by Liu (405).  One of ordinary skill in the art would have been motivated to make this modification in order to simulate failure of a fabricated material (Liu (405) Page 219 “A summary of the coupon test is given in Table 9-11, where the concurrent model is able to predict ultimate stress and strain reasonably well.”)

With regard to claim 12, Bandara (623) RVE teaches a system for generating a three-dimensional product having a cubic internal structure in a process controlled by a computing device, the system for generating a three-dimensional product is designed and configured to: (Bandara (623) RVE Figure 3C and 3E and Paragraph 107 “FIG. 3C shows a graphical representation of an example of a process 340 for thickness optimization of lattice and skin.”, and Figure 1A the CAD programs with generative process is executed on a computer)
one or more modules for performing functions (Bandara (623) RVE Paragraph 304 and Figure 8 “The data processing apparatus 800 includes various software modules, which can be distributed between an applications layer and an operating system.”)
receive a manufacturing datum from a user client device, wherein the manufacturing request datum further comprises at least an element of a product definition; (Bandara (623) RVE Paragraph 192 a user inputs data into the workflow (from a user client device) “Design criteria, boundary conditions and/or other design variables are obtained 500, e.g., by the CAD program (s) 116. This can involve receiving user input,”, and Figure 1A and 1B the workflow leads to the manufacture of the product (manufacturing request datum) 
    PNG
    media_image1.png
    281
    255
    media_image1.png
    Greyscale
, and Paragraph 55 specific problem and loading cases are specified (a product definition) “In this case, the defined problem is the Michell type arch problem, where the user 160 has specified a domain 134 and loading cases 136”, and Paragraph 62 user can explicitly request to manufacture part (manufacturing request) “Once the user 160 is satisfied with a generatively designed 3D model, the 3D model can be stored as a 3D model document 130 and/or used to generate another representation of the model (e.g., an .STL file for additive manufacturing). … such as sending the 3D model 132 to an additive manufacturing (AM) machine 170, or other manufacturing machinery, which can be directly connected to the computer 110, or connected via a network 140, as shown.”)
define, at a dimensional module, a lattice volume of the manufacturing request datum, wherein defining the at least a lattice volume is further designed and configured to: define at least a lattice cell of the plurality of lattice cells, wherein the plurality of lattice cells are comprised within the lattice volume; (see 112(b) rejection) (Bandara (623) RVE Figure 3C and Figure 3E a part has a skin and internal volume with lattice and Paragraph 29 – 31 “FIG. 3C shows a graphical representation of an example of a process for thickness optimization of lattice and skin … FIG. 3E shows a graphical representation of an example of a process for lattice production using unit cells.”, and Paragraph 163 lattice cell sizes can be explicitly specified (plurality of lattice cells are disposed with the lattice volume) “In some implementations, the unit size is changed, but this can result in a lattice with mixed unit sizes, which can pose challenges during manufacturing. In some implementations, a uniform lattice is used during initial topology optimization.”, and Paragraph 109 “Lattice design creation can start by partitioning the original design space to obtain a volumetric subset for lattice creation Sigma_l subset of Sigma. Next, the design can be filled with cubes of dimension u={ux, uy, uz}, referred to as a unit cell hereafter.”)
determine, at a simulation module, a response characteristic of each lattice cell of the plurality of lattice cells, (Bandara (623) RVE Paragraph 121 RVE are generated for each cell in the lattice which represent the lattice as a homogenous solid (determining a response characteristic) “To account for lattice behavior during topology optimization, a homogenized lattice material representation can be created for the lattice. The homogenized lattice material representation expresses stiffness of a lattice, which is composed of beams and void regions, as a function of lattice topology and volume fraction for the lattice (and potentially other lattice settings) with a uniform thickness of the beams in the lattice. For example, each of the available lattice topologies, e.g., lattice topologies 360, can have representative volume elements (RVE) produced for it.”, and Paragraph 152 RVEs are replaced with the actual unit cells in the lattice, and then the beam thickness is optimized (of each lattice cell of plurality of cells) “Once the optimized topology of the lattice regions is obtained using either Algorithm 3 or 4, the lattice thickness optimization can take place using the lattice and skin thickness optimization process (see Lattice and Skin Optimization above). This can require changing the FEA model where the solid elements with lattice RVEs are replaced by beam elements before the thickness is optimized”)
select, at the simulation module, a unit structure, wherein selecting the unit structure is further designed and configured to: (Bandara (623) RVE Paragraph 162 RVEs correspond to simulated properties in the product “using RVEs corresponding to different lattice topologies … In general, the homogenized lattice material representation can express structural behavior of a given lattice as an anisotropic solid material being a continuous material with properties approximately equivalent to the given lattice.”, and Paragraph 152 and Figure 6B RVEs are replaced with the actual unit cells in the lattice which are optimized using constant beam thickness (selecting a unit structure) “Once the optimized topology of the lattice regions is obtained using either Algorithm 3 or 4, the lattice thickness optimization can take place using the lattice and skin thickness optimization process (see Lattice and Skin Optimization above). This can require changing the FEA model where the solid elements with lattice RVEs are replaced by beam elements before the thickness is optimized” 
    PNG
    media_image2.png
    512
    467
    media_image2.png
    Greyscale
, and )
generate a first loss function as a function of a geometric datum of the lattice cell and the response characteristic, wherein generating the first loss function further comprises: (Bandara (623) RVE Paragraph 145 and Paragraph 87 topology is selected to minimize a compliance, where the objective function further depends on the total volume of the part (a geometric datum) “A detailed example of how to perform hybrid topology optimization using a level-set method is now described. For simplicity of the algorithm, the compliance minimization problem with a penalized volume (Equation 26) can be used.” 
    PNG
    media_image3.png
    94
    447
    media_image3.png
    Greyscale
, and Paragraph 65 an objective function is created for the overall design (generating a first loss function of the lattice cell) based on the user specified design objectives 
    PNG
    media_image4.png
    206
    433
    media_image4.png
    Greyscale
)
providing a graphical user interface (GUI) to a user and receiving a user command through the GUI; and (Bandara (623) RVE Paragraph 54 a user interface can receive input to direct the modification of 3D models “The CAD program(s) 116 present a user interface (UI) 122 on a display device 120 of the computer 110, which can be operated using one or more input devices 118 of the computer 110 (e.g., keyboard and mouse) … a user 160 interacts with the CAD program(s) 116 to create and modify 3D model(s), which can be stored in 3D model document(s) 130.”)
generating the first loss function based on the user command (Bandara (623) RVE Paragraph 65 the objective function is based on the geometric design variables which would depend on a modification of the 3D model (based on the user command) 
    PNG
    media_image4.png
    206
    433
    media_image4.png
    Greyscale
)
minimize, at the simulation module, the first loss function. (Bandara (623) RVE Paragraph 111 final beam thickness is determined (minimizing the loss function) “The process 380 includes transitions from a design space 382 and unit cell 384 to a design space filled with unit cells 386, and then a transition to a final lattice 388 with optimized beam thickness”)

Bandara (623) RVE does not appear to explicitly disclose in the same embodiment: determine, at a simulation module, a response characteristic of each lattice cell of the plurality of lattice cells, wherein determining the response characteristic is further designed and configured to: simulate the application of at least a force on at least a part of the product as a function of the product definition.

However Bandara (623) Level-set teaches:
determine, at a simulation module, a response characteristic of each lattice cell of the plurality of lattice cells, wherein determining the response characteristic is further designed and configured to: simulate an application of at least a force on at least a part of the product as a function of the product definition through a simulation module (Bandara (623) Paragraph 56 the physical simulation includes loading cases (simulating application of a force) on a specific part (as a function of the product definition) “In some implementations, the inputs for use in physical simulation and generative design processes can include one or more regions of a current 3D model in which to generate new 3D geometry, loading case(s) defining one or more loads in one or more different directions to be borne by a physical structure being designed”, and Figure 2D and Paragraph 94 “Data in solid mesh elements (e.g., strain energy, Von Mises stress) can first be mapped to solid mesh nodes. This mapping can be achieved by data averaging. For example, by averaging solid mesh element ei data in the solid mesh 262 at solid node nJ" Further, data in the solid mesh nodes can be mapped to voxel grid points using linear shape functions. Data at solid mesh nodes n1 can be linearly interpolated to level-set grid point g, in the level-set grid 264.” 
    PNG
    media_image5.png
    290
    543
    media_image5.png
    Greyscale
, and Paragraph 122 the voxel grid points used in the level-set method are analogous to the RVEs used to represent the lattice cells “Thus, the hybrid topology optimization can combine latticing with level-set based topology optimization using homogenized lattice RVEs”, and Paragraph 304 “Thus, the 3D modeling program(s) 804 can be CAD program(s) 804 and can implement … physical simulation operations (finite element analysis (FEA) or other). … The number of software modules used can vary from one implementation to another.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the embodiment using RVE solid cells in combination with optimized beam lattice cells disclosed by Bandara (623) RVE with the embodiment of using FEA to simulate stress/energy in a product in combination with a level-set method and voxels disclosed by Bandara (623) Level-set.  One of ordinary skill in the art would have been motivated to make this modification in order to optimize a product having a skin and internal lattice as an alternative to a level set methodology (Bandara (623) RVE Paragraph 106 “Returning to FIG. 3A, when the generative process to be used is a lattice and skin optimization, the lattice and skin model is initiated 304A for the design space, where the design space is partitioned into a lattice surrounded by a skin” and Figure 3A shows that a basic level-set of hybrid lattice can be desirably selected)

Bandara (623) RVE in view of Bandara (623) Level-set does not appear to explicitly disclose: wherein the simulation module is configured to identify crack nucleation of the at least a part of the product.

However Liu (405) teaches:
wherein a simulation is configured to identify crack nucleation of the at least a part of the product (Liu (405) Page 77 nucleated voids are simulated in a material for a microstructure “This new formulation of SCA enables the prediction of the nucleation of voids in ductile materials by debonding and fragmentation of inclusions at the scale of their microstructure, which is shown in FIG. 37”, and Page 151 cracks can initiated at a macroscale, as contrasted with the microscale structure of the lattice “The contour plots of the gauge sections report an estimated number of cycles required to cause fatigue crack initiation at each macroscale point in the fatigue specimen;”, and Page 219 cracking of a lattice structure is simulated and compared to experimental results, where the simulation shows the location of the crack “In addition, FIG. 162 shows the von Mises stress of local RVEs and the coupon before crack initiation and after crack formation”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the lattice generation methodology of a solid part disclosed by Bandara (623) RVE in view of Bandara (623) Level-set with taking into account the nucleation of voids in a lattice structure simulation method disclosed by Liu (405).  One of ordinary skill in the art would have been motivated to make this modification in order to simulate failure of a fabricated material (Liu (405) Page 219 “A summary of the coupon test is given in Table 9-11, where the concurrent model is able to predict ultimate stress and strain reasonably well.”)

With regard to claim 2 and 13, Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu (405) teaches all the elements of the parent claim 1, and further teaches:
wherein the product definition further comprises the forces expected to be experienced by a finished product. (Bandara (623) RVE Paragraph 193 “the user is enabled to indicate loading points and keep away regions for the design”, and Paragraph 56 the design is optimized over loading cases to be borne by the product “In some implementations, the inputs for use in physical simulation and generative design processes can include one or more regions of a current 3D model in which to generate new 3D geometry, loading case(s) defining one or more loads in one or more different directions to be borne by a physical structure being designed”)

With regard to claim 3 and 14, Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu (405) teaches all the elements of the parent claim 1, and further teaches wherein defining the at least a lattice cell further comprises:
defining a junction point; and defining a lattice ligament, wherein the lattice ligament interconnects the junction point. (Bandara (623) RVE Figure 3D unit cells have beams (lattice ligament) connected to each at discrete points (lattice ligament interconnect the junction point))”

With regard to claim 7 and 18, Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu (405) teaches all the elements of the parent claim 1, and further teaches:
wherein the geometric datum comprises a dimension of a void space of the at least a lattice cell. (Bandara (623) RVE Paragraph 125 stiffness can be expressed as a function of volume fraction (dimension of void space) “In order to be integrated into a topology optimization method, the lattice stiffness can be expressed as a function of material density (volume fraction) and lattice topology type”, and Paragraph 163 a volume fraction can be directly modified/optimized “In some implementations, the iterative modification 405 includes adjusting 405A a volume fraction for a homogenized lattice material representation in accordance with a constitutive matrix for the homogenized lattice material representation of lattice topology”)

With regard to claim 8 and 19, Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu (405) teaches all the elements of the parent claim 1, and further teaches wherein the method of generating a three-dimensional product further comprises:
receiving a production datum from the user client device; (Bandara (623) Paragraph 56 design objectives/constraints related to manufactured object are specified by a user “In some implementations, the user 160 (or other person or program) can specify a design space for an object to be manufactured, ... at least one design objective ( e.g., minimize material usage) for the object, and at least one design constraint ( e.g., a volume constraint)”, and Paragraph 192 a user inputs data into the workflow (from a user client device) “Design criteria, boundary conditions and/or other design variables are obtained 500, e.g., by the CAD program (s) 116. This can involve receiving user input,”)
selecting a compatible lattice cell, wherein selecting further comprises: generating a second loss function as a function of the production datum and a production total; and minimizing the second loss function. (Bandara (623) Paragraph 159 material usage can be minimized (a production total) as part of the objectives/constraints (as a function of the production datum) “The design criteria can include one or more design objectives and one or more design constraints. Design objectives can include those that minimize one or more cost functions and/or that maximize one or more utility functions for the object to be manufactured. In some implementations, design objectives include one or more of the following: (1) minimizing material usage (e.g., waste material) … In some implementations, design constraints include one or more of the following: (1) manufacturing constraints that restrict geometries to those that can be manufactured … (5) stiffness, ( 6) compliance,”, and Figure 6B the final generated design can go through a later optimization which optimizes beam thicknesses of the lattice (a second loss function) to produce the final lattice cells (selecting a compatible lattice cell), where it is implicit that there are restrictions on lattices which are manufacturable which would be eliminated (minimizing the second loss function))

With regard to claim 10 and 21, Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu (405) teaches all the elements of the parent claim 1, and further teaches wherein the method of generating a three-dimensional product further comprises:
performing steps at the simulation module (Bandara (623) RVE Paragraph 306 desired functional steps can be performed in software modules “specification can be implemented using one or more modules of computer program instructions encoded on a non-transitory computer readable medium for execution”)
generating a mesh manufacturing request datum as a function of the first loss function and a second loss function; and (Bandara (623) RVE Paragraph 62 an STL file can be generated upon user request “Once the user 160 is satisfied with a generatively designed 3D model, the 3D model can be stored as a 3D model document 130 and/or used to generate another representation of the model (e.g., an .STL file for additive manufacturing). This can be done upon request by the user 160, in light of the user’s request for another action, such as sending the 3D model 132 to an additive manufacturing (AM) machine 170, or other manufacturing machinery, which can be directly connected to the computer 110, or connected via a network 140, as shown.”, and Figure 6B the final generated design can go through more than one optimization (based on first and second loss function))
displaying the mesh manufacturing request datum to the user client device. (Bandara (623) RVE Paragraph 95 designs are presented to the user “Thus, the results of generative design processing can be presented to the user, e.g., in UI 122 on display device 120, along with an option 190 to accept or reject the design.”)

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bandara (623) RVE in view of Bandara (623) Level-set, , and further in view of Liu (405) and further in view of Gonella, S. “HOMOGENIZATION AND BRIDGING MULTI-SCALE METHODS FOR THE DYNAMIC ANALYSIS OF PERIODIC SOLIDS” (henceforth “Gonella (Thesis)”), and further in view of Box, C. “Analysis of Additively Manufactured Lattice Structures Using Finite Element Methods” (henceforth “Box (Thesis)”).  Bandara (623) RVE, Bandara (623) Level-set, Liu (405), Gonella (Thesis) and Box (Thesis) are analogous art because they solve the same problem of generating a lattice of a 3D part, and because they are in the same field of 3D part design.

With regard to claim 4 and 15, Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu (405) teaches all the elements of the parent claim 1, and does not appear to explicitly disclose wherein determining the response characteristic of each lattice cell further comprises: calculating a dynamic stiffness datum for each lattice cell of the plurality of lattice cells; and calculating a strength-to-mass datum for each lattice cell of the plurality of lattice cells 

However Gonella (Thesis) teaches:
calculating a dynamic stiffness datum for each lattice cell of the plurality of lattice cells; and (Gonella (Thesis) Page 17 dynamic stiffness for individual cells in a lattice is computed 
    PNG
    media_image6.png
    218
    562
    media_image6.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the lattice generation methodology of a solid part disclosed by Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu (405) with the dynamic stiffness operator disclosed by Gonella (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to compute desired frequency responses of the structure (Gonella (Thesis) Page 37 - 38 
    PNG
    media_image7.png
    216
    560
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    165
    561
    media_image8.png
    Greyscale
).

Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu (405), and further in view of Gonella (Thesis) does not appear to explicitly disclose: calculating a strength-to-mass datum for each lattice cell of the plurality of lattice cells.

	However Box (Thesis) teaches:
calculating a strength-to-mass datum for each lattice cell of the plurality of lattice cells. (Box (Thesis) Page 50 specific lattice cells can be chosen for further experimentation “Top performing lattices from the main DOE were chosen for experimental compression testing.  The highest load-bearing, solid strut lattice of each cell type was selected.”, and Page 86 higher strength-to-mass is more desirable “Yield numbers indicate that the octet cell is slightly stronger per mass: BCC maximum force is 85% that of the Octet but is 95% of the mass”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the lattice generation methodology of a solid part disclosed by Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu (405), and further in view of Gonella (Thesis) with the analyzing strength-to-mass of different lattice cell topologies disclosed by Box (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to do experiments uses selected lattice cell topologies, where experiments reasonably encompasses numerical experiments using a model (Box (Thesis) Page 50).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu (405), and further in view of Gonella (Thesis), and further in view of Box (Thesis), and further in view of Bandara et al. (US 2019/0138670) (henceforth “Bandara (670)”).  Bandara (623) RVE), Bandara (623) Level-set, Liu (405), Gonella (Thesis), Box (Thesis) and Bandara (670) are analogous art because they solve the same problem of generating a lattice of a 3D part, and because they are in the same field of 3D part design.

With regard to claim 5 and 16, Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu (405), and further in view of Gonella (Thesis), and further in view of Box (Thesis) teaches all the elements of the parent claim 4, and further teaches wherein determining the response characteristic of each lattice cell of the plurality of lattice cells further comprises:
selecting a corresponding lattice cell as a function of the dynamic stiffness datum and the strength-to-mass datum for each lattice cell of the plurality of lattice cells, wherein selecting further comprises: (Box (Thesis) Page 50 desired lattice type can be selected during the optimization based on desired lattice parameters “Top performing lattices from the main DOE were chosen for experimental compression testing.  The highest load-bearing, solid strut lattice of each cell type was selected.”)
selecting a corresponding lattice cell option with the greatest strength-to-mass datum value. (Box (Thesis) Page 86 higher strength-to-mass is more desirable “Yield numbers indicate that the octet cell is slightly stronger per mass: BCC maximum force is 85% that of the Octet but is 95% of the mass”)

Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu (405), and further in view of Gonella (Thesis), and further in view of Box (Thesis) does not appear to explicitly disclose: selecting the corresponding lattice cell option with a dynamic stiffness datum within a predetermined value range.

However Bandara (670) teaches:
selecting a corresponding lattice cell option with a dynamic stiffness datum within a predetermined value range; and (Bandara (670) Paragraph 44 upper/lower limit can be specified for any desired property of a lattice cell “Note that the range specified can include different types of lattice settings ( e.g., different topologies), different permitted value settings for a given topology (e.g., an upper and lower limit for volume fraction), or both.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the lattice generation methodology of a solid part disclosed by Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu (405), and further in view of Gonella (Thesis), and further in view of Box (Thesis) with the selecting cell topology having parameters within an upper/lower limit disclosed by Bandara (670).  One of ordinary skill in the art would have been motivated to make this modification in order to specify which specific lattice configurations will be used for further analysis and/or recommendations to a user (Bandara (670) Paragraph 43 - 44 “FIG. 2A shows an example of a process of precomputing one or more lattice structural behavior models for different lattice settings to support generation of lattice recommendations … At 202, a range of lattice settings are specified for which the precomputation will be performed.”)

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu (405), and further in view of Ma et al. “Structural topology and shape optimization for a frequency response problem” (henceforth “Ma (Structural)”), and further in view of Wang et al. “Natural frequency optimization of 3D printed variable-density honeycomb structure via a homogenization-based approach” (henceforth “Wang (Natural)”).  Bandara (623) RVE, Bandara (623) Level-set, Liu (405), Ma (Structural) and Wang (Natural) are analogous art because they solve the same problem of generating a lattice of a 3D part, and because they are in the same field of 3D part design.

With regard to claim 6 and 17, Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu (405) teaches all the elements of the parent claim 1, and further teaches:
identifying a natural frequency (Bandara (623) RVE Paragraph 159 “The design criteria can include one or more design objectives and one or more design constraints. Design objectives can include those that minimize one or more cost functions and/or that maximize one or more utility functions for the object to be manufactured. In some implementations, design objectives include one or more of the following: (1) minimizing material usage (e.g., waste material) … (6) targeting a set natural frequency (e.g., higher/lower natural modes of vibration to achieve vibration damping),”)

Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu (405) does not appear to explicitly disclose wherein simulating the application of at least a force on at least a part of the manufacturing request datum as a function of the product definition further comprises: applying a time-varying force to each lattice cell of the plurality of lattice cells, wherein the time-varying force vary in a pattern characteristic of a specific frequency.

However Ma (Structure) teaches:
applying a time-varying force to each lattice cell of the plurality of lattice cells, wherein the time-varying force vary in a pattern characteristic of a specific frequency; and (Ma (Structural) Page 159 and Figure 1 – 2 the structure comprises a plurality of unit cells (lattice) “To simplify the problem, in the plane-stress problem, we assume that the microstructure is formed inside an empty rectangle in the so-called unit cell as shown in Fig. 2”, and Page 169 the loading condition can comprise a fixed frequency “In the optimal topology and shape problem, only a design domain, boundary condition and exciting loads are given … A shear-like, period exciting load with the frequency 60 Hz is assumed to act on the center part C of the right end surface”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the lattice generation methodology of a solid part disclosed by Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu (405) with the applying a load at a specific frequency to the 3D part comprising a lattice disclosed by Ma (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to optimize a lattice topology under a forced response (Ma (Thesis) Page 169 “In the optimal topology and shape problem, only a design domain, boundary condition and exciting loads are given”)

Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu (405), and further in view of Ma (Thesis) does not appear to explicitly disclose: identifying a frequency associated with a shortest mean-time-before-failure.

However Wang (Natural) teaches:
identifying a frequency associated with a shortest mean-time-before-failure. (Wang (Natural) Page 190, Left failure occurs at the natural frequency “one of their major concerns is dynamical failure caused by vibrations at their natural frequency. Therefore, AM cellular structures designed via topology optimization have a great opportunity of making an impact in vibration and control engineering … This paper aims to establish an efficient computational method for optimizing the internal topology of variable-density cellular structures to maximize the fundamental frequency” 
    PNG
    media_image9.png
    327
    496
    media_image9.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the lattice generation methodology of a solid part disclosed by Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu (405), and further in view of Ma (Thesis) with the associating the natural frequency with a failure mode disclosed by Wang (Natural).  One of ordinary skill in the art would have been motivated to make this modification in order to optimize the frequency response of the design part (Wang (Natural) Page 190, Left topology of a lattice structure can be optimized in part over the eigenfrequency)

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu (405), and further in view of Thompson et al. “Design for Additive Manufacturing: Trends, opportunities, considerations, and constraints” (henceforth “Thompson”).  Bandara (623) RVE, Bandara (623) Level-set, Liu (405) and Thompson are analogous art because they solve the same problem of generating a lattice of a 3D part, and because they are in the same field of 3D part design.

With regard to claim 9 and 20, Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu (405) teaches all the elements of the parent claim 8, and does not appear to explicitly disclose: wherein the production datum comprises a material form datum.

However Thompson teaches:
wherein the production datum comprises a material form datum. (Thompson Page 741, Left “Some AM processes can create products in full color (Fig. 8). This can be done by adding color to the raw materials (e.g. by ink jet printing on paper or powder),”, and Page 749, Right “In many cases, raw materials can be used in AM processes without modification. However, some materials must be adapted before they can be used. For example, laser sintering gold requires a change in the alloy to prevent the raw material from evaporating [104].”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the lattice generation methodology of a solid part disclosed by Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu (405) with the preparing the materials used in an AM process disclosed by Thompson.  One of ordinary skill in the art would have been motivated to make this modification in order to properly use the materials to produce a part (Thompson Page 749, Right)

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu (405), and further in view of Stoddart et al. (US 2019/0347376) (henceforth Stoddart (376)”).  Bandara (623) RVE, Bandara (623) Level-set, Liu (405) and Stoddart (376) are analogous art because they are in the same field of 3D part design.

With regard to claim 11 and 22, Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu (405) teaches all elements of the parent claim 1, and does not appear to explicitly disclose: wherein receiving the user command further comprises providing the user with a set of sliders through the GUI.

However Stoddart (376) teaches:
receiving a user command further comprises providing the user with a set of sliders through a GUI (Stoddart (376) Paragraph 79 “In some embodiments, the GUI 136 facilitates direct updates to parameter values associated with the selected instances 152 via both the displayed data frame 284 and the CAD geometry model 270. Although not shown, the GUI 136 provides sliders that enable updates to parameter values displayed via the visible portion of the data frame 184”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the lattice generation and simulation methodology of a solid part disclosed by Bandara (623) RVE in view of Bandara (623) Level-set, and further in view of Liu (405) with the GUI for user input disclosed by Stoddart (376)  One of ordinary skill in the art would have been motivated to make this modification in order to enable users to more easily make desired changes to a CAD model (Stoddart (376) Paragraph 79 “Importantly, as parameter values are updated, the supervisory engine 132 identifies any items included in the automobile information model 150 that are dependent on the updated parameter values. The supervisory engine 132 then flags the identified items for updating irrespective of whether the identified items are included in the data frame 184.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148